*546In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Kings County (Harkavy, J.), dated June 9, 2004, which denied their motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied the defendants’ motion for summary judgment dismissing the complaint. The defendants’ motion papers, which were supported by the deposition testimony of a site manager, failed to establish a prima facie case for summary judgment that the snow removal procedures the defendants employed did not create the icy condition that caused the plaintiffs injuries (see Karalic v City of New York, 307 AD2d 254, 255 [2003]; Grillo v Brooklyn Hosp., 280 AD2d 452, 453 [2001]; Giamboi v Manor House Owners Corp., 277 AD2d 201, 202 [2000]). In any event, the plaintiffs opposition papers raised a triable issue of fact regarding whether the ice upon which the plaintiff slipped was formed when the snow pile created by the defendants’ plowing operation melted and refroze (see Cody v DiLorenzo, 304 AD2d 705 [2003]; Baillet v Auerbach, 277 AD2d 335 [2000]; Grizzaffi v Paparodero Holding Corp., 261 AD2d 437, 438 [1999]). Schmidt, J.E, Santucci, Crane and Skelos, JJ., concur.